     Case: 4:20-cv-00794-JG Doc #: 243 Filed: 10/29/20 1 of 3. PageID #: 1888




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

 CRAIG WILSON, ERIC BELLAMY,
 KENDAL NELSON, and MAXIMINO                           Case No. 20-cv-0794
 NIEVES, on behalf of themselves and those
 similarly situated,                                   Judge James Gwin

                         Petitioners,
         v.

 MARK WILLIAMS, warden of Elkton
 Federal Correctional Institutions; and
 MICHAEL CARVAJAL, Federal Bureau of
 Prisons Director, in their official capacities,

                         Respondents.

              THIRD JOINT MOTION FOR STAY OF ALL PROCEEDINGS

       Petitioners Craig Wilson, Eric Bellamy, Kendal Nelson, and Maximino Nieves, and

Respondents Mark Williams and Michael Carvajal (collectively, the “Parties”) jointly move this

Court for a stay of all proceedings in this matter for a further seventeen (17) days, through

November 16, 2020. See ECF No. 211 (first joint motion for stay through October 9, 2020); ECF

No. 228 (second joint motion for stay through October 30, 2020). In recent weeks, the Parties have

continued to make substantial progress in settlement discussions, and are continuing to negotiate

particular terms to resolve this matter. The Parties request this additional time in order to reach an

agreed resolution.

       Specifically, the Parties request that all pending briefing deadlines, discovery, rulings on

pending motions, and other actions in this litigation be suspended for the requested stay period.

Respondents stipulate that they will continue filing daily testing status reports during the stay

period. The Parties further agree that the requested stay is not, in and of itself, to impact BOP’s

operations, but rather would be applicable only to this litigation itself.




                                                   1
     Case: 4:20-cv-00794-JG Doc #: 243 Filed: 10/29/20 2 of 3. PageID #: 1889




Dated: October 29, 2020

Respectfully submitted,

 /s/ David J. Carey
 David J. Carey (0088787)                   JUSTIN E. HERDMAN
 ACLU of Ohio Foundation                    United States Attorney
 1108 City Park Avenue, Ste. 203
 Columbus, OH 43206                         By: /s/ James R. Bennett II (by consent)
 Phone: (614) 586-1972                      James R. Bennett II (OH #0071663)
 Fax: (614) 586-1974                        Sara E. DeCaro (OH #0072485)
 dcarey@acluohio.org                        David M. DeVito (CA #243695)
                                            Assistant United States Attorneys
 Joseph Mead (0091903)                      United States Courthouse
 Freda J. Levenson (0045916)                801 West Superior Ave., Suite 400
 ACLU of Ohio Foundation                    Cleveland, Ohio 44113
 4506 Chester Avenue                        216-622-3988 - Bennett
 Cleveland, OH 44102                        216-522-4982 - Fax
 Phone: (614) 586-1972                      James.Bennett4@usdoj.gov
 Fax: (614) 586-1974                        Sara.DeCaro@usdoj.gov
 attyjmead@gmail.com                        David.DeVito@usdoj.gov
 flevenson@acluohio.org
                                            Attorneys for Respondents
 David A. Singleton (0074556)
 Mark A. Vander Laan (0013297)
 Michael L. Zuckerman (0097194)
 Ohio Justice & Policy Center
 215 East Ninth Street, Suite 601
 Cincinnati, OH 45202
 Phone: (513) 421-1108
 dsingleton@ohiojpc.org
 mvanderlaan@ohiojpc.org
 mzuckerman@ohiojpc.org

 Counsel for Petitioners




                                        2
     Case: 4:20-cv-00794-JG Doc #: 243 Filed: 10/29/20 3 of 3. PageID #: 1890




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2020, the foregoing was filed with the Court’s CM/ECF

system. Notice of this filing will be sent by operation of that system to all counsel of record.

                                                      /s/ David J. Carey
                                                      David J. Carey (0088787)

                                                      Counsel for Petitioners




                                                  3
